  Case 1:21-cv-00123-RJJ-SJB ECF No. 5, PageID.12 Filed 02/08/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


 JEFFREY CHAMBERS,

         Plaintiff,
 v.                                                                     Hon. Robert J. Jonker

 HOLLAND, CITY OF, et al.,                                              Case No. 1:21-cv-00123

         Defendants.


                             REPORT AND RECOMMENDATION

        Plaintiff initiated this matter on February 5, 2021, against the City of Holland, Juanita

Bocanedra and Derek Dalman. Plaintiff alleges that on January 13, 2021, he was found guilty of

“talking” in a misdemeanor criminal ordinance enforcement action brought by the City of Holland

in state district court. Plaintiff alleges that his Constitutional rights were violated during, or as a

result of, the proceeding. He seeks relief from all of the state-court’s orders, requests that the Court

remove the state-court judge from the bench and disbar the City’s attorney. Having granted

Plaintiff’s motion to proceed as a pauper, I have conducted an initial review of the complaint

pursuant to 28 U.S.C. § 1915(e)(2) to determine whether it is frivolous, malicious, or fails to state

a claim upon which relief can be granted. Having conducted this initial review, I recommend that

Plaintiff’s complaint be dismissed as Heck-barred and for failure to state a claim upon which relief

may be granted.

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed for failure

to state a claim on which relief may be granted unless the “[f]actual allegations [are] enough to

raise a right to relief above the speculative level on the assumption that all of the complaint’s
  Case 1:21-cv-00123-RJJ-SJB ECF No. 5, PageID.13 Filed 02/08/21 Page 2 of 4




allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (internal citations

and footnote omitted).

        As the Supreme Court has held, to satisfy this rule, a complaint must contain “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570. This plausibility standard

“is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Id. If the complaint simply “pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line between possibility and plausibility

of entitlement to relief.” Id. (internal quotation marks omitted). As the Court further observed:

        Two working principles underlie our decision in Twombly. First, the tenet that a
        court must accept as true all of the allegations contained in a complaint is
        inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
        action, supported by mere conclusory statements, do not suffice. Rule 8 marks a
        notable and generous departure from the hyper-technical, code-pleading regime of
        a prior era, but it does not unlock the doors of discovery for a plaintiff armed with
        nothing more than conclusions. Second, only a complaint that states a plausible
        claim for relief survives a motion to dismiss. Determining whether a complaint
        states a plausible claim for relief will, as the Court of Appeals observed, be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense. But where the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct, the complaint has
        alleged— but it has not “show[n]”—“that the pleader is entitled to relief.”

Id. at 678–79 (internal citations omitted).

        To the extent Plaintiff seeks injunctive, declaratory and monetary relief for alleged

violations of his Constitutional rights in the state-court proceeding, his claim is barred by Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994), which held that “in order to recover damages for

allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been [overturned].” See Edwards v. Balisok, 520 U.S. 641, 646 (1997)

(emphasis in original). In Heck, the Supreme Court held that a state prisoner cannot make a
                                                   2
  Case 1:21-cv-00123-RJJ-SJB ECF No. 5, PageID.14 Filed 02/08/21 Page 3 of 4




cognizable claim under § 1983 for an allegedly unconstitutional conviction or for “harm caused

by actions whose unlawfulness would render a conviction or sentence invalid” unless a prisoner

shows that the conviction or sentence has been “reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Id. at 486-87 (footnote omitted).

The holding in Heck has been extended to actions seeking injunctive or declaratory relief. See

Edwards, 520 U.S. at 646-48 (declaratory relief); Clarke v. Stalder, 154 F.3d 186, 189-90 (5th Cir.

1998) (claim for injunctive relief intertwined with request for damages); Wilson v. Kinkela, No.

97-4035, 1998 WL 246401, at *1 (6th Cir. May 5, 1998) (injunctive relief). Plaintiff’s allegations

clearly call into question the validity of his conviction. Therefore, his action is barred under Heck

until his criminal conviction has been invalidated.

       Apart from being Heck-barred, Plaintiff’s allegations against Judge Bocanedra and City

Attorney Derek Dalman are no more than legal conclusions without supporting facts. Evaluated

pursuant to the aforementioned standard, the Court concludes that Plaintiff’s complaint, even if

accepted as true, fail to rise to the standards of Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) to state a claim upon which relief may be granted

in this court. In addition, to the extent Plaintiff seeks damages against Judge Bocanedra, his claims

are barred by the doctrine of absolute judicial immunity, as Plaintiff’s allegations indicate that the

actions she took were in her judicial capacity. See Mireles v. Waco, 502 U.S. 9, 9–10 (1991).

Similarly, City Attorney Dalman is entitled to prosecutorial immunity to the extent his conduct is

associated with the judicial phase of the criminal process, which is what Plaintiff appears to allege.

Imbler v. Pachtman, 424 U.S. 409, 430 (1976).




                                                  3
  Case 1:21-cv-00123-RJJ-SJB ECF No. 5, PageID.15 Filed 02/08/21 Page 4 of 4




        Furthermore, this Court has no authority to remove a state-court judge from the bench. See

Toutges v. McKaig, No. 3:19-CV-352, 2019 WL 5865642, at *5 (E.D. Tenn. Nov. 8, 2019) (“As

an overarching matter, the Court notes that it does not have legal authority to intervene in a pending

state court action, compel a state court judge to rule differently, or remove a state court judge from

a case.”).

                                          CONCLUSION

        For the reasons articulated herein, I recommend that Plaintiff’s Heck-barred claims be

dismissed without prejudice and that his claims against Judge Bocanedra and City Attorney

Derek Dalman be dismissed with prejudice. The Court must also decide whether an appeal of

this action would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Good faith is judged objectively, Coppedge v.

United States, 369 U.S. 438, 445 (1961), and an appeal is not taken in good faith if the issue

presented is frivolous, defined as lacking an arguable basis either in fact or law. See Dellis v. Corr.

Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001). For the same reasons that the undersigned

recommends dismissal of the action, the undersigned discerns no good faith basis for an appeal

and recommends that, should Plaintiff appeal this decision, the Court assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11.



Date: February 8, 2021                                         /s/ Sally J. Berens
                                                               SALLY J. BERENS
                                                               U.S. Magistrate Judge


        OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file
objections within the specified time waives the right to appeal the District Court’s order. See
Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                  4
